IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

Fulton Bank, N.A., )
)
Plaintiff, )
)

v. ) C.A. No.: Nl7C-12-104 SKR
)
Hearthstone Manor I, LLC, Hearthstone )
Manor II, LLC, Key Properties )
Group, LLC, Country Life Homes, Inc., )
Elmer G. Fannin, and Mary Ann Fannin, )
)
Defendants. )
M

This Q__O+kday of August, 2018, upon consideration of Defendants’ Motion
for Reargumentl, Plaintiff’ s Opposition to Motion for Reargumentz, and exhibits
attached thereto, it appears to the Court that:

l. On August 7, 2018, Defendants moved for reargument of this Court’s
Order, dated August 6, 2018, granting Plaintift`s Motion for Summary Judgment as
to the principal amount owed by Defendants on Commercial Loan Account No.
XXXXXX6-001.

2. The Court’s standard of review on a motion for reargument is Well-settled.

A motion for reargument “Will be denied unless the Court has overlooked a

 

1 Trans. ID. 62321194.
2 Trans. ID. 62345267,

controlling precedent or legal principles, or the Court has misapprehended the law
or facts Such as would have changed the outcome of the underlying decision.”3 A
motion for reargument “is not intended to rehash the arguments already decided by
the Court.”4

3. Defendants have failed to demonstrate that the Court either “overlooked a
controlling precedent or legal principles,” or that it “misapprchended the law or
facts” such as would have changed the outcome of the August 6 Order. Instead,
Defendants have rehashed old arguments made in their Response to Plaintiffs
Motion for Summary Judgment. Defendants have also purported to introduce new
documents which they failed to address in the previous proceeding5 Neither
approach is appropriate on their Motion for Reargument.

Therefore, Defendants’ Motion for Reargument is ENIED.

IT IS SO ORDERED.

 

 

Sldzidon-K./Rennic, Judge

 

3 Kennea’y v. [nvacare Corp., 2006 WL 488590, at *1 (Del. Super. Jan. 31, 2006) (internal citation
omitted).

4 Id.

5 Defendants could have, and should have, submitted a Rule 56(f) affidavit in the previous
proceeding, if, as they contend in their Motion for Reargument, they were unable to obtain the
necessary material to rebut Plaintiff’s Motion for Summary Judgment. But they have failed to do
so.